Case 2:20-cv-03923-PSG-GJS Document 25 Filed 07/08/20 Page 1 of 2 Page ID #:157



   1   HIRALDO P.A.
       Manuel Hiraldo, Esq.
   2   pro hac vice
       401 E. Las Olas Blvd., Suite 1400
   3   Fort Lauderdale, FL 33301
       MHiraldo@Hiraldolaw.com
   4   Telephone: 954-400-4713
   5   THE LAW OFFICES OF JIBRAEL S. HINDI
       JIBRAEL S. HINDI, ESQ.
   6   pro hac vice
       E-mail: jibrael@jibraellaw.comz
   7   110 SE 6 th Street, Suite 1744
       Fort Lauderdale, Florida 33301
   8   Phone: 954-907-1136                                              JS-6
       Fax: 855-529-9540
   9
       LAW OFFICES OF MARSHALL E. ROSENBACH
  10   Marshall Rosenbach, Esq. (SBN 214214)
       468 N. Camden Drive, Suite 200
  11   Beverly Hills, CA 90210
       marshall@marshallrosenbach.com
  12   Telephone: 310-860-4764
       Fax: 561-694-1359
  13
       Counsel for Plaintiff
  14

  15                       UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
  16

  17
        ADRIANA BARBIERI,                          Case No. 2:20-cv-03923-PSG-GJS
  18                                                ORDER ON
                        Plaintiff,                 PLAINTIFF’S NOTICE OF
  19                                               VOLUNTARY DISMISSAL OF
              v.                                   DEFENDANT AEG PRESENTS SE,
  20                                               LLC PURSUANT TO FEDERAL
        AEG PRESENTS SE, LLC,                      RULE OF CIVIL PROCEDURE
  21                                               41(A)(1)
                        Defendant.
  22

  23

  24         PLEASE TAKE NOTICE that Plaintiff Adriana Barbieri, pursuant to Federal
  25   Rule of Civil Procedure 41(a)(1), hereby voluntarily dismisses AEG Presents SE,
  26   LLC as to all claims in this action, with prejudice.
  27         Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part: 41(a)
  28   Voluntary Dismissal (1) By the Plaintiff

                                                   1
Case 2:20-cv-03923-PSG-GJS Document 25 Filed 07/08/20 Page 2 of 2 Page ID #:158



   1          (a) Without a Court Order. Subject to Rules 23(3), 23.1(c), 23.2, and 66 and
   2          any applicable federal statute, the plaintiff may dismiss an action without a
   3          court order by filing:
   4          (1) a notice of dismissal before the opposing party serves either an answer or
   5          a motion for summary judgment.
   6          Defendant AEG Presents SE, LLC has neither answered Plaintiffs Complaint,
   7   nor filed a motion for summary judgment. Accordingly, the matter may be dismissed
   8   against it for all purposes and without an Order of the Court.
   9
              DATED: July 6, 2020
  10                                             Respectfully Submitted,
  11

  12                                             HIRALDO P.A.
                                                 401 E. Las Olas Boulevard, Suite 1400
  13                                             Ft. Lauderdale, Florida 33301
  14                                             /s/ Manuel S. Hiraldo
                                                 Manuel S. Hiraldo
  15                                             (pro hac vice)
                                                 Email: mhiraldo@hiraldolaw.com
  16                                             Telephone: 954.400.4713
         IT IS SO ORDERED                        Counsel for Plaintiff
  17            July 8, 2020
         Dated
  18
                                                 MARSHALL ROSENBACH, ESQ.
  19     United States District Judge            Attorney for Plaintiff
  20                                             (SBN 214214)

  21

  22

  23

  24

  25

  26

  27

  28
                                                  2
